Citation Nr: 0004115	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-07 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of upper and lower extremities.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a skin condition (other than 
tinea pedis and dyshidrosis) due to agent orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1959 to October 
1962, and from January 1964 to November 1989.

An RO rating decision in December 1992 denied the veteran's 
claim for service connection for skin disease, on the basis 
that there was no evidence of skin problems at a VA 
examination.  The Board of Veterans' Appeals (Board) notes, 
however, that in Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989), a 
United States District Court voided all benefit denials under 
38 C.F.R. § 3.311a, the "dioxin" (Agent Orange) regulation, 
which was promulgated under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Public Law No. 
98-542 (1984), codified in pertinent part at 38 U.S.C.A. 
§ 1154(a) (West 1991).

An RO rating decision in March 1994 denied the veteran's 
claim for service connection for chloracne, on the basis that 
there was no diagnosis of chloracne.  The veteran was 
notified of this decision, and he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision that (1) denied 
service connection for peripheral neuropathy of upper and 
lower extremities due to Agent Orange exposure; and (2) 
determined that new and material evidence was not submitted 
to reopen a claim of entitlement to service connection for a 
skin condition due to Agent Orange exposure. The veteran 
submitted a notice of disagreement in February 1998, and the 
RO issued a statement of the case in March 1998.  The veteran 
submitted a substantive appeal in May 1998.

A March 1999 RO rating decision granted service connection 
for tinea pedis and dyshidrosis of the veteran's feet and 
hands, and assigned a 10 percent evaluation under diagnostic 
code 7806, effective from September 1996.  Accordingly, the 
Board has reclassified the issue of entitlement to service 
connection for a skin condition due to Agent Orange exposure 
as shown on the first page of this decision.
 

FINDINGS OF FACT

1.  The veteran has submitted competent evidence tending to 
show a current neurological disability of the upper and lower 
extremities; a continuity of symptomatology of numbness, 
tingling, and swelling of the hands, arms, feet, and legs; 
and a causal nexus to a service-connected disability.

2.  By an unappealed RO rating decision in 1994, service 
connection for chloracne was denied.

3.  Evidence submitted since the 1994 RO denial of service 
connection for a skin condition (other than tinea pedis and 
dyshidrosis) is new evidence, but does not bear directly and 
substantially on the matter at hand, or is not of such 
significance that it must be considered to fairly consider 
the claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy of upper and lower extremities is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The unappealed 1994 RO decision, denying the veteran's 
claim for service connection for a skin condition (other than 
tinea pedis and dyshidrosis), was final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1103 (1994).

3.  The additional evidence submitted subsequent to the 1994 
RO decision, denying the veteran's claim for service 
connection for a skin condition (other than tinea pedis and 
dyshidrosis), is not new and material; the claim is not 
reopened; and the prior RO rating decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Peripheral neuropathy of upper and lower extremities

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, service medical records show that the veteran 
suffered a gunshot wound into the axilla area of the right 
shoulder in September 1965.  A December 1992 RO rating 
decision granted service connection for status post gunshot 
wound, right axilla with retained foreign body with "history 
of numbness of hands, fingers and arms," major arm, and 
assigned a 20 percent evaluation under diagnostic code (DC) 
5302, effective from May 1992.  Ratings under DC 5302 are 
based primarily upon a showing of functional impairment 
caused by muscle injury. The veteran now appears to be 
claiming additional functional impairment due to a 
neurological disorder.  Statements of the veteran are to the 
effect that he continues to have numbness, tingling, and 
swelling of the hands, arms, feet, and legs.  A 1996 nerve 
conduction study is suggestive of bilateral ulnar nerve 
entrapment across the elbow.

In light of the prior grant of service connection for 
residuals of a gunshot wound that include a "history of 
numbness of hands, fingers, and arms," the Board finds that 
the veteran has presented a plausible claim for service 
connection for peripheral 
neuropathy of upper and lower extremities.  As such, the 
claim is well grounded.


II. Skin condition (other than tinea pedis and dyshidrosis)
 
In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda (PCT); prostate cancer; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1999). The diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne, PCT, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within one year, 
and respiratory cancers within 30 years, after the last date 
on which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6)(ii).

The March 1994 RO rating decision denied service connection 
for chloracne based upon the lack of evidence of a current 
diagnosis of chloracne.  Since the veteran did not submit a 
timely notice of disagreement and a timely substantive appeal 
to the March 1994 RO rating decision that denied the 
veteran's claim for service connection, it is final with the 
exception that the veteran may later reopen the claim if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a) (1999).  The question 
now presented is whether new and material evidence has 
been submitted since the RO's adverse March 1994 rating 
decision, denying the veteran's claim for service connection 
for chloracne, to permit reopening of the claim.  See Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio, 1 Vet. App. at 145.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the unappealed March 
1994 RO rating decision consisted primarily of service 
department records, service medical records, and post-service 
medical records, including records of a 1993 Agent Orange 
examination. This evidence, in general, failed to show 
evidence of a skin condition other than tinea pedis and 
dyshidrosis of the veteran's feet and hands.

Since the unappealed March 1994 RO rating decision, the 
evidence added to the record includes 1993 outpatient 
treatment records, a 1996 report of a VA examination, 1997 
outpatient treatment records, and a 1998 hospital report.  A 
careful review of the evidence added to the record show that 
the only skin conditions noted are tinea pedis and 
dyshidrotic eczema, for which service connection has already 
been granted. The Board finds this evidence, while new, is 
not material because, without a diagnosis of chloracne or of 
a skin condition other than tinea pedis or dyshidrosis, the 
evidence is of no significance to the matter under 
consideration.  Hence, the evidence is not "new and 
material."

While the veteran asserts that he is entitled to service 
connection for a skin condition (other than tinea pedis and 
dyshidrosis) due to exposure to Agent Orange in service, this 
lay evidence is not sufficient to demonstrate the presence of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
skin condition (other than tinea pedis and dyshidrosis), and 
the March 1994 RO rating decision, denying the veteran's 
claim for service connection for chloracne, remains final.



ORDERS

The claim of entitlement to service connection for peripheral 
neuropathy of upper and lower extremities is well grounded.  
To this extent only, the appeal is granted.

There being no new and material evidence submitted, the 
application to reopen the claim for service connection for a 
skin condition (other than tinea pedis and dyshidrosis) is 
denied.



REMAND

Peripheral neuropathy of upper and lower extremities

The veteran's claim is plausible, and therefore well 
grounded.  However, having found that the veteran's claim is 
plausible does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

A careful review of the record shows that the veteran has a 
history of numbness of the hands, fingers, and arms.  A VA 
Agent Orange examination in August 1993 noted numbness in 
fingers.  A December 1994 orthopedic progress note indicated 
that the veteran's symptoms could possibly be referable both 
to a herniated disc and a right carpal tunnel.  Records also 
show that the veteran was hospitalized for a stroke from 
March 7, 1998, to May 29, 1998; the significant presence of 
neurological deficits was noted in a VA hospital report.

The overall evidence leaves the Board uncertain as to the 
nature and extent of the veteran's peripheral neuropathy, and 
as to the etiology of any such condition.  Where there is a 
reasonable possibility that a current condition is related to 
a condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Service connection has been granted for (1) status post 
gunshot wound, right axilla (major arm) with retained foreign 
body with history of numbness of hands, fingers and arm; 
(2) degenerative joint disease cervical spine; (3) surgical 
absence of coccyx with healed scar with pain on motion of the 
lumbar spine and coccygeal spine as residual; (4) tinea pedis 
and dyshidrosis of feet and hands; and (5) epicondylitis 
right elbow.

It also appears that not all records from the veteran's 
hospitalization in 1998 have been associated with the claims 
folder.  These records are relevant to the veteran's claim 
and are constructively of record.  The duty to assist the 
veteran in the development of facts pertinent to his claim 
includes obtaining all relevant records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).
   
Accordingly, a remand is required for the RO to obtain a 
medical opinion as to the relationship, if any, between the 
veteran's current peripheral neuropathy and his service-
connected disabilities, and to obtain up-to-date treatment 
records.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's peripheral neuropathy since 
1998.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should request an addendum to 
the 1998 VA hospital report in the form 
of an opinion as to whether it is at 
least as likely as not that the veteran's 
current peripheral neuropathy, if any, is 
related to any service-connected 
disability.  A review of the service 
medical records and post-service medical 
records should be conducted.  If deemed 
necessary, an examination of the veteran 
should be arranged.  All opinions should 
be supported by a discussion of medical 
principles as applied to the specific 
evidence in the veteran's case.
The claims folder should be made 
available for review.

3.  After the above development, the RO 
should then review the veteran's claim of 
entitlement to service connection for 
peripheral neuropathy.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



